Citation Nr: 1029977	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability to 
include seborrheic keratosis, right cheek, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from October 1965 to June 1969.  
He had service in the Republic of Vietnam form May 1968 to May 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of January 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing in front of the undersigned Acting Veterans Law Judge 
was held in March 2010.  A transcript of the hearing has been 
associated with the claim file.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifest in service and is not attributable to 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by way of a letter of 
August 2007.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also notified the appellant of the degree of 
disability and the effective date of the award as required by 
Dingess, supra.  The notice predated the rating decision.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained and the 
appellant was afforded a VA audiological examination in October 
2008.  During this examination, the examiner took down the 
appellant's history, and reached a conclusion based on her 
examination that is consistent with the record.  The examination 
is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the evidence discussed above, the 
appellant's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The appellant was afforded an opportunity to testify 
at a personal hearing in March 2010.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Legal Criteria and Analysis

The appellant is claiming service connection for tinnitus.  He 
alleges that he has suffered from this condition since service 
when he was exposed to noise while serving during the Vietnam 
War.

Veterans are entitled to compensation if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(C.A. Fed. 2009) (March 5, 2009).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).

Initially, the Board notes that the appellant is claiming that 
his tinnitus is due to noise exposure while in combat due to 
helicopter turbine engines and gunfire.  The appellant's 
discharge certificate, DD Form 214, show that he is entitled to 
wear the Combat Action Ribbon, the Combat Aircrew Insignia with 
three stars, the Air Medal, and the Vietnam Service Medal.  
Therefore, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) are for application in regards to the issue of service 
connection for bilateral tinnitus, and as the appellant's 
allegations of noise exposure are consistent with the nature and 
circumstances of his service, the Board will accept that he was 
exposed to noise while in service.

After carefully reviewing all evidence of record, however, the 
Board finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus because, although the 
evidence indicates that the Veteran had in-service noise 
exposure, the preponderance of the competent and credible 
evidence shows that the appellant's tinnitus was not manifest in 
service and that it is unrelated to any incident of service, 
including exposure to noise while in combat  

Service treatment records are completely silent for any 
complaints or treatment suggestive of tinnitus, and the May 1969 
separation physical report reflects no history suggestive of 
tinnitus, normal clinical findings for the ears, and normal 
results on the whispered voice test.  Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992) (15/15 on the voice test is normal).  

Post-service, the Veteran underwent several audiological 
examinations dating between August 1984 and March 2004 as part of 
his employment as an "assembler."  The records reflect the 
Veteran's histories of exposure to loud non-occupational noise, 
to include from military service, aircraft, gunfire, power tools, 
and snowmobile/motorcycles/motor boat and of wearing hearing 
protection (described as earplugs) 25 percent of the time or 
less.  The records do not reflect any histories suggestive of 
tinnitus; rather, they indicate that the Veteran specifically 
denied ever having tinnitus (ringing).  See generally Lockheed 
Martin records.  

In October 2008, the appellant was afforded a VA audiological 
examination.  He reported unprotected military noise exposure in 
the form of firearms, machine guns, firing range, helicopters, 
aircraft engines, and flight lines.  He reported unprotected post 
service noise exposure from firearms, factory/plant noise, 
carpentry tools, power tools, chainsaw, power lawn mower, and 
weed eater.  He further reported he currently experienced 
persistent bilateral tinnitus which had onset in 1970.  The 
examiner opined that tinnitus was not a result of noise exposure.  
She reasoned that the appellant did not indicate on any of his 
occupational audiological histories that he had ever experienced 
tinnitus, even as recently as 2005.  

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  However, the Board notes that the appellant is 
competent to give evidence about what he experienced.  See Layno, 
supra.  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Board finds that the competent and credible 
evidence indicates that tinnitus was not manifest in service and 
is not causally related to service.  In this regard, the Board 
notes that the separation physical of May 1969 showed normal 
findings and no history of tinnitus and the first evidence of 
record of a complaint of tinnitus is in June 2007, 38 years after 
separation from service, when the appellant filed a claim for 
service connection for tinnitus.  Furthermore, the Board notes 
that at private audiological examinations of August 1984, 
September 1991, June 1996, July 1999, April 2000, April 2001, 
April 2002, March 2003 and March 2004 show that the appellant 
denied ever having tinnitus (ringing) in his ears.  

The Board acknowledges that at the VA examination of October 2008 
and the hearing of March 2010, the appellant reported an onset of 
tinnitus in 1970 while in service.  A determination as to whether 
the appellant has current disability related to service requires 
competent evidence.  The appellant is competent to report his 
symptoms, to include tinnitus.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as to 
a relationship between service and any current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

To whatever extent the appellant is now claiming chronicity 
and/or continuity of symptomatology since service, his 
allegations are less reliable than the normal separation 
examination and his own statements during the private 
audiological examination form 1984 through 2004 during which he 
denied experiencing tinnitus.  Moreover, while the appellant 
stated at the hearing that he had reported tinnitus during his 
post-service employment audiological examinations, a review of 
the examinations on file show that the appellant consistently 
denied experiencing tinnitus.  We find his assertions of in 
service onset, chronicity and continuity of symptomatology to be 
less credible than the normal contemporaneous records.  See 
Buchanan v. Nicholson, 451 F3d 1331 (2006).  

Additionally, the Board finds that the VA opinion of October 2008 
is highly probative.  The examiner reviewed the claim file, 
provided detailed reports, and the opinion provided is based on 
objective findings.  The Board finds the VA opinion is adequate 
and supported by the contemporaneous records.  

In sum, the Board finds that the competent, reliable and credible 
evidence establishes that bilateral tinnitus was not present 
during service and is not causally related to service.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.

REMAND

The appellant is seeking service connection for a skin disability 
to include seborrheic keratosis.  He alleges that his skin 
disability is a result of Agent Orange exposure and sun exposure 
while service in the Republic of Vietnam.

Private treatment records document treatment for several skin 
cancers.  Specifically private treatment records dated from April 
1984 through October 2003 show treatment for multiple skin 
cancers.  Most recently, records of October 2004 show that the 
appellant was found to have basal cell carcinoma in the right 
cheek.  

VA outpatient treatment records of July 2007 show the appellant 
was found to have keratotic lesions on his face.  An Agent Orange 
examination of July 2007 shows findings of skin lesions.  Records 
of September 2007 note that the appellant was previously treated 
for basal cell carcinoma.  In November 2007, he was found to have 
actinic keratosis that was not malignant.  

At the March 2010 hearing, the appellant testified that he 
started being treated for his skin disability in 1984.  He 
testified the physician at the time told him he thought it was 
due to Agent Orange exposure.  He further testified that he has 
skin lesions burned or frozen at the VA every six months.  

After a review of the claim file, the Board finds that additional 
development is necessary prior to deciding the issue of service 
connection for a skin disability.  

The appellant testified at the March 2010 hearing that he is 
treated at the VA for his skin disability every six months.  A 
review of the claim file shows that the most recent VA treatment 
records, which have been associated with the claim file, are from 
November 2007.  Therefore, on remand, the RO should obtain and 
associate with the claim file all VA treatment records for 
treatment of a skin disability from November 2007 to the present.

Furthermore, as stated above, the appellant states that he has a 
skin disability related to his service.  Specifically, he alleges 
that his skin disability is due to exposure to Agent Orange and 
sun while serving in the Republic of Vietnam.  Private treatment 
records and VA treatment records show that the appellant has been 
diagnosed with and treated basal cell carcinoma and actinic 
keratosis.  Moreover, the record shows the appellant served in 
the republic of Vietnam form May 1968 to May 1969.  Considering 
his confirmed service in the Republic of Vietnam, the Board finds 
that his exposure to Agent Orange is conceded despite the NPRC 
finding of August 2007 that there was no record of exposure to 
herbicides.  The appellant has not been examined by VA to 
determine the etiology of his skin disability.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The appellant should be 
afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records for 
the appellant for treatment of a skin 
disability, from November 2007 to the 
present.  If no records are available a 
negative response is requested.

2.  After the above development has been 
completed, schedule the appellant for a VA 
dermatological examination to determine 
the nature and etiology of any skin 
disability currently found.  The examiner 
should specifically list all skin 
disabilities currently found.  The claim 
file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.  
The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that any currently 
diagnosed skin disability is related to 
sun exposure or Agent Orange exposure in 
service.  The examiner should note the 
prior diagnosis and treatment for basal 
cell carcinoma and should offer an opinion 
with complete rationale as to whether the 
previously diagnosed and treated basal 
cell carcinoma is related to sun exposure 
or Agent Orange exposure in service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusion reached.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


